Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This communication is responsive to RCE filed on 03/22/2021.
Claims 1-20 are pending in this application.  Claims 1, 8 and 15 are independent claims. This Office Action is made Non-Final.


Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (“Goto”, US Patent 6245599 B1) in view of Liu et al. (“Liu”, US PG-Pub. 2015/0227668 A1).
Re-claims 1, 8 and 15,
Goto teaches a computer-implemented method, a system, a computer program product for interactive cable configuration routing method comprising:
receiving, by a system comprising one or more processors, a set of cable characteristics and a set of user selections, wherein the set of user selections are received via a graphical user interface (GUI), and wherein the set of user selections includes a prioritized list of optimization criteria (Figs. 1, 5, col. 8 lines [12-14], col. 9 lines [22-29], col. 17 lines [1-16]. Goto describes the wiring candidate generator receiving the design condition input from user in block 50 and the quality standard in block 42 described the set of cable characteristic including line width, length of wire, etc. );
identifying, by the system, possible cabling routes for a hardware configuration based, at least in part, on available plug start and termination locations (Figs. 1, 5, col. 2 lines [58-65], col. 3 lines [26-34]. Goto describes the wiring candidate generation process in step S12-S16 to obtain the possible maximum number of wiring routes on available input pins and output pins based on design conditions);
ranking, by the system, each of the possible cabling routes based, at least in part, on the prioritized list of optimization criteria, weights associated with the optimization criteria, and the set of cable characteristics, wherein a first optimization criteria in the prioritized list associated with a first weight is counted differently than a second optimization criteria in the prioritized list associated with a second weight that is different than the first weight (Figs. 1, 5, 22, 23, 24, col. 17 lines [1-26]. Goto describes the quality rating process S17 to rank the candidate wiring routes (i.e. candidates 407, 52, etc.) based on the design conditions (i.e. electrical characteristics and their associated scores or weights) and cable characteristics (i.e. wire width of mechanical characteristics) shown in Fig. 24. The scores (i.e. 100 and 3) associated with the electrical characteristics for each candidate routes (i.e. 407 and 52) indicate the weights (i.e. first and second weights) associated with the electrical characteristics for each corresponding candidate routes that is used to determine the ranking (i.e. ranking 1 and 10 respective to said corresponding scores or weights 100 and 3, respectively) shown in Fig. 23);
generating, by the system, a suggested cabling configuration for one or more applications based, at least in part, on the set of cable characteristics, the set of user selections, and the ranking, wherein the one or more applications includes one or more of a design application, a manufacturing application, or a service application (Figs. 1, 3, 5, 24, col. 8 lines [47-55]. Goto describes a wiring candidate is generated as a CAD wiring design and used for manufacturing device based on the ranking table shown in Fig. 24); and
outputting, by the system, the suggested cabling configuration to the user by at least providing a view of the suggested cabling configuration via the GUI (Figs. 1, 5, 26, col. 17 lines [27-31]. Goto describes a wiring candidate is outputted in step S18 shown in Fig. 26).
Goto does not specifically teaches one or more processors and a computer readable storage medium; identifying possible cable routes on available three-dimensional (3D) routing space in a structural frame and providing a three-dimensional view of cable configuration.
However, Liu teaches:
one or more processors and a computer readable storage medium; identifying possible cable routes on available three-dimensional (3D) routing space in a structural frame and providing a three-dimensional view of cable configuration (Figs. 27, 28, 33, claim 2. Liu describes the computer 3302 with the processor 3312 and memory 3314 for identifying the plurality of prospective three-dimensional (3D) routes through a multi-layer substrate circuit and displaying the 3D multi-layers wiring routes).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the generating the candidate cable configuration teaching of Goto with the 3D wired routing teaching of Liu to show the 3D view of wiring routing for easily viewing.


	in addition to what Goto-Liu teaches in claims 1, 8 and 15, respectively, Goto also teaches the method, the system and the computer program product, wherein the one or more applications includes the design application, wherein the set of cable characteristics includes one or more of a configuration density, a thermal performance, a cable length, or distance between longest and shortest signal cable, wherein the generating of the suggested cabling configuration includes generating a set of suggested design alterations, P201701098US01Page 31 of 37wherein the set of suggested design alterations includes a change in a connector location of the hardware configuration (Figs. 5, 6, 22, 24, col. 11 lines. [21-24], col. 17 lines [1-26]. Goto describes the wiring design tool to generating number of candidate wiring routes based on the cable characteristics including the wiring space (configuration density), line width, cable length, etc. Each candidate includes a maximum route length metric indicating the change connector location in each design alteration).

	Re-claims 3, 10 and 17,
	Goto-Liu teaches the method, system and computer program product in claims 2, 9 and 16, respectively, but Goto fails to teach a method, system and computer program product, wherein the set of suggested design alterations further includes a set of suggested assembly configuration alterations, wherein the set of suggested assembly configuration alterations includes a location of a drawer and locations of card plugs within the drawer.
	However, Liu teaches:
(Figs. 27, 28, [0183]. Liu describes each layer of the substrate 2702, 2704 and 2706 represents a drawer and each routing points within each layer represent connectors).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the generating the candidate cable configuration teaching of modified Goto with the 3D wired routing teaching of Liu to indicate the multiple connectors on each layer.

	Re-claims 4, 11 and 18,
	in addition to what Goto-Liu teaches in claims 1, 8 and 15, respectively, Goto also teaches the method, the system and the computer program product, wherein the one or more applications includes the manufacturing application, wherein the set of cable characteristics includes one or more of unique part numbers, cabling/un-cabling times, ergonomic metrics, risk of assembly induced damage, cabling configurations that are available based on limited part availability, wherein the risk of assembly induced damages includes metrics relating to an amount of fragility of previously installed cables (Fig. 24, col. 18 lines [23-45]. Goto describes the cable characteristic includes the ergonomic metrics such as, total wiring length, maximum route length, etc.).  

Re-claims 5, 12 and 19,
in addition to what Goto-Liu teaches in claims 1, 8 and 15, respectively, Goto also teaches the method, the system and the computer program product, wherein the one or more applications includes the service application, wherein the set of cable characteristics includes one or more of cabling/un-cabling times, complexity of likely field upgrades, ease of service related to servicing or updating hardware components when substituting or adding hardware of a multi-frame system (Fig. 24, col. 18 lines [23-45]. Goto describes the cable characteristic includes the simplicity indicating the complexity of likely field upgrade, cabling times, etc.).

Re-claims 6, 13 and 20,
	in addition to what Goto-Liu teaches in claims 5, 12 and 19, respectively, Goto also teaches the method, the system and the computer program product, wherein the generating of the suggested cabling configuration includes generating a set of suggested assembly alterations, wherein the set of suggested assembly alterations are based, at least in part, on maximizing at least one metric of the set of cabling characteristics or maximizing a combination of metrics of the set of cabling characteristics (Fig. 24, col. 18 lines [23-45] . Goto describes the candidate wiring route based at least in part on maximizing metric of the electrical cable characteristics including wiring length, route length, etc.).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Liu, and further in view of Burr et al. (“Burr”, US PG-Pub. 2006/0100934 A1).

Goto-Liu teaches the method, system in claims 1 and 8, respectively, but Goto fails to teach a method and system, wherein the outputting of the cabling configuration includes displaying a holographic visual aide.
However, Liu teaches:
wherein the outputting of the cabling configuration includes displaying a holographic visual aide (Fig. 27, [0038]. Liu describes the 3-D wiring route within the 3-D multi-layer substrate).
It would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the generating the candidate cable configuration teaching of Goto with the 3D wired routing teaching of Liu to show the 3D view of wiring routing for easily viewing.
Modified Goto fails to teach wherein the set of user selections are received by the system in response to receiving a dragging and dropping input from the user, wherein the dragging and dropping input includes arranging hardware components or cables within the GUI.
However, Burr teaches:
wherein the set of user selections are received by the system in response to receiving a dragging and dropping input from the user, wherein the dragging and dropping input includes arranging hardware components or cables within the GUI ([0047-0049]. Burr describes the Drag and Drop feature allowing user to arrange the components, cables within the GUI).



Response to Arguments
 	Applicant's argument filed on 03/22/2021 with respect to amended claims 1, 8 and 15 have been considered but they are not persuasive.

	Applicant argues on pages 9-11 regarding to amended independent claims 1, 8 and 15 that Goto is silent on using weights to influence the ranking.
	Examiner respectfully submit that Goto teaches the main concept of the wired candidate routes ranking based on the score, which indicates the weight associated with the electrical characteristics (“Goto”, Figs. 22-24) as explained in clear details in claim 1 rejection above. Therefore, Goto teaches the argument feature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145